 In the Matterof CONLONBROTHERSMANUFACTURING COMPANYandWASHING MACHINE WORKERS' UNIONCase No.13-CA-194.-Decided January 16,1950DECISIONANDORDEROn November 2, 1949, Trial Examiner Charles W. Schneider issuedhis Intermediate Report in the above-entitled proceeding, findingthat the Respondent had engaged in and was engaging in certain un-fair labor practices, and recommending that it cease and desist there-from and take certain affirmative action, as set forth in the copy ofthe Intermediate Report attached hereto.Thereafter the Respondentfiled exceptions to the Intermediate Report and a supporting brief.The Washing Machine Workers' Union also filed a brief in which itendorsed the Trial Examiner's recommendations.Pursuant to the provisions of Section 3 (b) of the Act, the NationalLabor Relations Board has delegated its powers in connection withthis proceeding to a three-member panel [Members Houston, Reynolds,and Murdock].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.. The Board has considered the In-termediate Report, the exceptions and briefs, and the entire recordin this case, and hereby adopts the findings,' conclusions, and recom-mendations of the Trial Examiner.ORDERUpon the entire record in the case and pursuant to Section 10 (c)of the NationalLaborRelationsAct, theNational Labor RelationsBoard hereby orders that the Respondent,Conlon Brothers Manu-IPage 110 ofthe Intermediate Report contains an inadvertent error.On November 5,1948, the Respondent filed a petition with the Board rather than the Regional Director.This correction does not, however,have any material effect upon the disposition of theissues herein.88 NLRB No. 23.107 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDfacturing Company, Chicago, Illinois, its officers, agents, successors,and assigns, shall :1.Cease and desist from :(a)Refusing to bargain. collectively with the Washing MachineWorkers' Union as the representative of all its employees in the appro-priate unit with respect to rates of pay, wages, hours of employment,or other conditions of employment;(b) In any manner interfering with the efforts of Washing Ma-chineWorkers' Union to bargain collectively with the Respondent.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively withWashing MachineWorkers' Union as the exclusive representative of all the employeesin the appropriate unit with respect to rates of pay, wages, hours ofemployment, or other conditions of employment, and embody anyunderstanding reached in a signed agreement;(b)Post at its plant in Chicago, Illinois, copies of the noticeattached to the Intermediate Report marked Appendix A.2 Copiesof said notice, to be furnished by the Regional Director for the Thir-teenth Region, shall, after being signed by the Respondent's repre-sentative be posted by the Respondent immediately upon receiptthereof, and maintained by it for sixty (60) consecutive days there-after, in conspicuous places, including all places where notices toemployees are customarily posted.Reasonable steps shall be takenby the Respondent to insure that said notices are not altered, defaced,or covered by any other material;(c)Notify the Regional Director for the Thirteenth Region, inwriting, within ten (10) days from the date of this Order what stepsRespondent has taken to comply herewith.INTERMEDIATE REPORT AND RECOMMENDED ORDERMr. Irving M. Friedman,for the General Counsel.Wilhartz and Hirsch,byMessrs.Samuel E. HirschandWarren Krinsky,ofChicago, Ill.,for the Respondent.Mr. EdwinR. Hackett,of Chicago,Ill., for the Union.STATEMENT OF THE CASEUpon a charge filed on January 12, 1949, by Washing Machine Workers' Union,herein called the Union, the General Counsel for the Board, by the Regional2 This notice, however, shall be and it hereby is, amended by striking from the first para-graph thereof the words "the recommendations of a Trial Examiner"and substituting inlieu thereof the words"a Decision and Order."In the event that this Order is enforcedby a decree of a United States Court of Appeals, there shall be inserted before the words"A DECISION AND ORDER" the words, "A DECREE OF THE UNITED STATESCOURT OF APPEALS ENFORCING." CONLON BROTHERS MANUFACTURING COMPANY109Director for the Thirteenth Region (Chicago, Illinois), issued his complaint,dated August 10, 1049, against Conlon Bros. Mfg. Co., herein called the Respond-ent, alleging that the Respondent had engaged in and was engaging in unfairlabor practices affecting commerce within the meaning of Section 8 (a) (1) and(5) and Section 2 (6) and (7) of the National Labor Relations Act, 61 Stat. 136.A copy of the charge was served on the Respondent on January 14, 1949, andcopies of the complaint and charge, and notice of hearing thereon served onthe Respondent and the Union on August 11, 1949.With respect to the unfair labor practices, the complaint alleged, in substance,that on or about December 17, 1948, the Respondent refused, and at all timessince has refused,to bargain collectively with the Union, although the Unionwas and isthe exclusive collective bargaining representative of the Respondent'semployees within an appropriate bargaining unit.On August 17, 1949, the Respondent tiled its Answer, in which, while admittingthe jurisdictional allegations of the complaint and the refusal to bargain, itdenied the commission of unfair labor practices. The Answer specificallydenied that the Union was abona fidelabor organization, denied the appropriate-ness of the unit alleged in the complaint on the ground that such a classificationwas unreasonable and arbitrary, and further denied that the Union had beendesignated in any valid and fair election.Upon due notice, a hearing, was held at Chicago, Illinois, on October 11, 1949,before the undersigned Trial examiner, Charles W. Schneider.The GeneralCounsel, the Respondent, and the Union were represented by counsel and partici-pated in the hearing.All parties were afforded full opportunity to be heard,to examine and cross-examine witnesses, to introduce evidence hearing on theissues, to argue the issues orally upon the record, and to file briefs and proposedfindings offact and law.On October 25, 1949, a request by the General Counsel to extend the time forfiling briefs was denied.Briefs were received from the General Counsel andthe Respondent on October 27, 1949, and have been considered.Upon the entire record in the case, the undersigned makes the following :FINDINGS OF FACTI.THE BUSINESS OF THERESPONDENTConlon Bros.Mfg. Co.is an Illinois corporation.Its principal office and placeof business is located in Chicago,Illinois, where it is engaged in the manufactureof washing machines.In the course of its business the Respondent uses annually raw materials andparts valued in excess of $1,000,000,of which approximately 60 percent is pur-chased from points outside the State of Illinois.The Respondent producesannually finished products valued in excess of $1,000,000, ofwhichapproximately90 percent is sold and transported in interstate commerce to States of the UnitedStates other than Illinois.The Respondent concedes that it is engaged in commerce.II.THE ORGANIZATIONINVOLVEDThe Respondent denies that the Union isa bona fidelabor organization withinthe meaning of the Act. For the reasons set out hereinafter, this contention isfound not to be sustained, and it is hereby found that Washing Machine Workers'Union is a labor organization within the meaning of Section 2 (5) of the Act. 110DECISIONS OF NATIONAL LABOR RELATIONS BOARD.III. THE UNFAIRLABOR PRACTICESThe case arises out of the Union's petition for certification as collective bar-gaining representative.Upon this petition, a hearing was held at which theRespondentinter aliaraised contentions reiterated in its Answer in the instantcase, to the effect that the Union was not a labor organization entitled to certifi-cation, and to the effect that the plant-wide unit sought by the Union was inappro-priate.On September 30, 1948, the Board handed down its Decision and Directionof Election, based upon the record made at the afore-mentioned hearing, in whichit overruled the Respondent's contentions, and directed that an election be heldwithin 30 days in the following bargaining unit, which it found to be appropriate :"All production, maintenance and shop employees, including all part time em-ployees, and excluding office clericals and supervisors as defined in the Act."(Conlon Brothers Manufacturing CompanyandWashing Machine WorkersUnion,Case No. 13-RC-204).The election was thereafter scheduled to be held on October 27, 1948, at theoffices of the Respondent, between the hours of 11: 45 a. in. to 12: 15 p. in. and1 p. in. to 1: 30 p. in. The Board's agent appeared for the election at 12: 30 p. m.on October 27, 1948, and because some part-time workers had left the plant atnoon he determined to hold the election the 28th of October 1948. The Respondentdid not consent to the new date. The Union did consent. The election wasactually held the following day on October 28, 1948, during the same hours andat the same place as originally scheduled.Forty-two of the approximately forty-four eligible voters cast ballots.Two ofthese were not counted, one being a void, the other a challenged ballot.Of theremaining 40 ballots, 21 were cast for and 19 against the Union.The ballotingwas fairly conducted, and all eligible voters were given an opportunity to votetheir ballots in secret.On November 4, 1948, no objections having been filed to the election within the5 days permitted by the Board's Rules and Regulations after furnishing of theTally of Ballots, the Regional Director, on behalf of the Board, issued his cer-tificate of the Union as the exclusive bargaining representative for the appro-priate unit.On the following day, November 5, 1948, the Respondent filed with the RegionalDirector a petition requesting an order voiding the election on the ground thatthe adjourned election was inadequately noticed, and because of asserted non-compliance of the Union with Section 9 (h) of the Act.On November 17, 1948, the Board denied the petition for the stated reason thatit was not properly filed in accordance with the Rules and Regulations, and alsobecause the petition stated "no valid grounds for. setting aside the election."Under date of December 10, 1948, the Union wrote the Respondent requestinga collective bargaining conference.Under date of December 14, 1948, counselfor the Respondent replied as follows :Your favor of December 10th, addressed to Conlon Bros. Mfg. Co., wasreceived.Without prejudice to our rights, we would be glad to arrange for an in-formal conference with you and our client at our office.We are telephoningyou to set the time of the appointment.We are writing this letter as amatter of record.On January 6, 1949, the Union sent the following letter to counsel for theRespondent: CONLON BROTHERS MANUFACTURING COMPANY111In the collective bargaining conference of December 17th the WashingMachine Workers Union presented its proposals. It was our understandingthat the employer, Conlon Bros. Mfg. Co., would submit counter-proposalsafter it had the opportunity to give further study to the Union's proposals.To date we have not received any such counter-proposals.We are inter-ested in bringing about an early conclusion of this matter.Will you please forward these counter-proposals, or execute the contractwhich the Union presented.Counsel for the Respondent replied with the following letter dated January7, 1949:In reply to your favor of January 6th, we beg to state that the meeting weheld in my office on December 17th was without prejudice to the rights ofour client and without recognizing that we were under any obligation toenter into any collective bargaining with your client. It was with thisunderstanding that we listened to your views.I have conferred with my client and have informed it of the contents ofyour letter, and it has requested me to make the foregoing reply.There is no evidence of any further communication between the Union andthe Respondent.The Respondent's answer concedes that from about December 10, 1948, it hasrefused to bargain with the Union or to recognize it as exclusive representative,the Respondent's position being that it was not under any legal obligation to doso for the reasons adverted to heretofore.In the instant case, the Respondent reiterated the contentions it had raisedin the representation case.No new considerations are presented.Both theRespondent and the General Counsel rest upon the representation record, insofaras those issues are concerned.No additional evidence was offered in the instantproceedings save (1) a stipulation with respect to the circumstances under whichthe election was held, substantially recounted heretofore; (2) the exchange ofcorrespondence between the Union and the Respondent following the certifica-tion; and (3) the results of the election and the subsequent certification.As has been seen, all the contentions of the Respondent with respect to thestatus of the Union, the composition of the appropriate unit, and the validity ofthe election, have been passed upon by the Board.No new considerations havingbeen presented, the Board's disposition constitutes, for the Trial Examiner, thelaw of the case.The Respondent admits that it has refused to recognize and tobargain with the Union.The undersigned consequently makes the followingfindings :It is found that the following employees of the Respondent constitute a unitappropriate for the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act:All production, maintenance and shop employees, including all part timeemployees, and excluding office clericals and supervisors as defined in theAct.It is further found that on November 4, 1948, the Union was, and at all timessince has continued to be, within the meaning of Section 9 (a) of the Act, theexclusive representative of.all the employees in such unit for the purposes ofcollective bargaining with respect to rates of pay, wages, hours of employment,and other conditions of employment. 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is further found that on December 17, 194S, and at all times thereafter,the Respondent failed and refused to recognize and to bargain with the Union asthe exclusive representative of the employees in the appropriate unit.It is further found that the Respondent thereby interfered with, restrained,and coerced its employees in the exercise of rights guaranteed in Section 7 ofthe Act.IV. THE EFFECT OF TIIE UNFAIR LABOR PRAC'T'ICES UPON CONI\IERCEThe activities of the Respondent set forth in Section III, above, occurringin connection with the operations of the Respondent described in Section 1,above, have a close, intimate, and substantial relation to trade, traffic, and coin-merce among the several States, and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in unfair labor practicesitwill be recommended that it cease and desist therefrom and take certain af-firmative action to effectuate the policies of the Act.It having been found that the Respondent has refused to bargain collectivelywith the Union thereby interfering with, restraining, and coercing its employ-ees, it will be recommended that the Respondent cease and desist therefromand also, upon request, bargain collectively with the Union with respect towages, hours, and other terms and conditions of employment, and if an under-standing is reached,. embody such understanding in a signed agreement.Upon the basis of the foregoing findings of fact, and upon the entire recordin the case, the undersigned makes the following:CONCLUSIONS OF LAW1.Washing Machine Workers' Union is a labor organization within the mean-ing of Section 2 (5) of the Act.2.All production, maintenance and shop employees of the Respondent, in-cluding all part time employees, and excluding office clericals and supervisors asdefined in the Act, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.3.Washing Machine Workers' Union was, on November 4, 1948, and at alltimes since has been, the exclusive representative within the meaning of Sec-tion 9 (a) of the Act of all the employees in the aforesaid unit for the pur-poses of collective bargaining.4.By refusing to bargain collectively with Washing Machine Workers' Union,as the exclusive bargaining representative of the employees in the appropriateunit, the Respondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (a) (5) of the Act.5.By said acts the Respondent has interfered with, restrained, and coercedits employees in the exercise of rights guaranteed in Section 7 of the Act, there-by engaging in unfair labor practices within the meaning of Section 8 (a) (1) ofthe Act.6.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act. CONLON BROTHERS MANUFACTURING COMPANY113RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, andupon the entire record in the case, the undersigned recommends that ConlonBros.Mfg. Co., Chicago, Illinois, its officers, agents, successors, and assignsshall :1.Cease and desist from :(a)Refusing to bargain collectively with Washing Machine Workers' Union,as the exclusive representative of all its employees in the appropriate unitwith respect to rates of pay, wages, hours of employment, or other conditionsof employment ;(b) In any manner interfering with the efforts of Washing Machine Workers'Union to bargain collectively with the Respondent.2.Take the following affirmative action which it is found will effectuate thepolicies of the Act.(a) Upon request, bargain collectively with Washing Machine Workers' Unionas the exclusive representative of all the employees in the appropriate unit, andembody any understanding reached in a signed agreement;(b)Post at its plant in Chicago, Tilinois, copies of the notice attached heretomarked Appendix A. Copies of such notice, to be furnished by the RegionalDirector for the Thirteenth Region, shall, after being duly signed by the Re-spondent's authorized representative, be posted by the Respondent immediatelyupon receipt thereof, and maintained by it for sixty (60) consecutive days there-after, in conspicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by the Respondent toinsure that said notices are not altered, defaced, or covered by any othermaterial;(c)Notify the Regional Director for the Thirteenth Region, in writing, withintwenty (20) days from the receipt of this Intermediate Report and Recom-mended Order what steps the Respondent has taken to comply herewith.It is further recommended that, unless the Respondent shall within twenty(20) days from the date of the receipt of this Intermediate Report and Recom-mended Order, notify the said Regional Director in writing that it will complywith the foregoing recommendations, the National Labor Relations Board issueits Order requiring the Respondent to take the action aforesaid.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board any party may, within twenty (20) days from. the (late ofservice of the order transferring the case to the Board, pursuant to Section 203.45of said Rules and Regulations, file with the Board, Washington 25, D. C., an orig-inal and six copies of a statement in writing setting forth such exceptions to theIntermediate Report and Recommended Order or to any other part of the recordor proceeding (including rulings upon all motions or objections) as he reliesupon, together with the original and six copies of a brief in support thereof ; andany party may, within the same period, file an original and six copies of a briefin support of the Intermediate Report and Recommended Order. Immediatelyupon the filing of such statement of exceptions and/or briefs, the party filing thesame shall serve a copy thereof upon each of the other parties. Statements ofexceptions and briefs shall designate by precise citation the portions of therecord relied upon and shall be legibly printed or mimeographed, and if mimeo-graphed shall be double spaced.Proof of service on the other parties of all 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDpapers filed with the Board shall be promptly made as required by Section 203.85.As further provided in said Section 203.46 should any party desire permission toargue orally before the Board, request therefor must be made in writing to theBoard within ten (10) days from date of service of the order transferring thecase to the Board.In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations, the findings, conclusions, recommendations, and recom-mended order herein contained shall, as provided in Section 203.48 of said Rulesand Regulations, be adopted by the Board and become its findings, conclusions,and order, and all objections thereto shall be deemed waived for all purposes.Dated at Washington, D. C., this 2nd day of November 1949.CHARLES W. SCHNEIDER,Trial Examiner.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT in any manner interfere with the efforts of WASHING MA-CHINE WORKERS'UNION to bargain collectively with us.All ouremployeesare free to become or remain members of this union, or any other labororganization.WE WILL BARGAIN collectively upon request with the above-named unionas the exclusive representative of all employees in the bargaining unit de-scribed herein with respect to rates of pay, hours of employment or otherconditions of employment, and if an understanding is reached, embody suchunderstanding in a signed agreement.The bargaining unit is :All production, maintenance and shop employees, including all part timeemployees,and excluding office clericals and supervisors as defined in the Act.CONLON BROS.MFG. Co.Employer.By----------------------------(Representative)(Title)Dated--------------------This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.